This is a claim to recover the value of a suitcase and its contents while the claimant was an inmate of the Dixon State Hospital. There appears to be no dispute of the facts that the suitcase was lost while in the custody of the Dixon State Hospital. ¡Neither is there any dispute as to the value of the suitcase or its contents. However, the State interposed a demurrer which is hereby sustained as it is the opinion of this Court that there is no legal liability on the part of the State. It however, appears by statements made in open Court that the claimant is a very poor and worthy person and the loss of the suitcase in question was a matter of serious consequence to him financially. It is therefore recommended by this Court that the claimant be allowed the sum of sixty-eight ($68.00) dollars as a matter of equity and social justice.